Citation Nr: 1540682	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  09-38 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), specifically to include depressive disorder.

2.  Entitlement to an initial rating for cervical strain greater than 10 percent prior to October 6, 2009, and greater than 30 percent from October 6, 2009.

3.  Entitlement to an initial rating for lumbosacral strain greater than 20 percent prior to October 6, 2009, and greater than 40 percent from October 6, 2009.

4.  Entitlement to an initial rating greater than 30 percent for PTSD.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from November 1992 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Of note, in an October 2012 decision, the Board concluded that the Veteran had filed a timely substantive appeal as part of the appellate process stemming from a June 2007 rating decision that, in relevant part, granted entitlement to service connection for lumbosacral and cervical strain and denied entitlement to service connection for a depressive disorder.  As such, the claims have been listed as above.

The Veteran had a hearing before the undersigned in July 2014.  A transcript of the proceeding has been associated with the Veteran's Virtual VA electronic claims file.

The Veteran's claims were remanded by the Board for further development in October 2014.  The matter again is before the Board.

Subsequent to the October 2014 Board remand, in an April 2015 rating decision the Appeals Management Center (AMC) granted entitlement to service connection for PTSD.  The AMC indicated in the rating decision that the grant represented a full grant of benefits sought on appeal for that issue.  The Board notes, however, that the original remand encompassed both the diagnosis of PTSD and depressive disorder.  As such, the Board concludes that the issue of entitlement to service connection for depressive disorder remains before the Board.  Although the April 2015 Supplemental Statement of the Case (SSOC) did not consider the depressive disorder aspect of the claim, as the issue is granted in full herein, the Board concludes that the failure of the AMC to readjudicate that aspect of the acquired psychiatric disorder claim does not result in any prejudice to the Veteran.

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative evidence as to whether the Veteran has current depressive disorder that was caused by his service-connected low back disability.

2.  Prior to October 6, 2009, the Veteran's cervical strain was manifested by pain, intermittent flare-ups, and slight limitation of motion, but there were no incapacitating episodes, gait abnormality, or impairment of motor skills, muscle function, or strength.

3.  From October 6, 2009, the Veteran's cervical strain is manifested by pain that includes radiation to the upper back and shoulders, intermittent flare-ups, and limitation of motion, but without incapacitating episodes or unfavorable ankylosis of the cervical spine.
4.  Prior to October 6, 2009, the Veteran's lumbosacral strain was manifested by pain, intermittent flare-ups, and limitation of motion, but there were no incapacitating episodes, gait abnormality, or impairment of motor skills, muscle function, or strength.

5.  From October 6, 2009, the Veteran's lumbosacral strain is manifested by pain, guarding, tenderness, limitation of motion, and difficulties with activities of daily living and occupational functioning, but not by unfavorable ankylosis or incapacitating episodes having a duration of at least six weeks over the previous twelve months.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, his depressive disorder was caused by his service-connected low back disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.310 (2015).

2.  The criteria for an initial rating for cervical strain greater than 10 percent prior to October 6, 2009, and greater than 30 percent from October 6, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5237 (2015).

3.  The criteria for an initial rating for lumbosacral strain greater than 20 percent prior to October 6, 2009, and greater than 40 percent from October 6, 2009, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5237 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

VCAA letters dated in August 2006 and March 2009 fully satisfied the duty to notify provisions.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues on appeal during the hearing and information was obtained concerning where the Veteran is treated for the disabilities and the symptoms he experienced in service and thereafter.  The undersigned also specifically explained the reasons for the denials of his claims, and suggested evidence that would help substantiate the claims.  In addition, based on the information related by the Veteran during the hearing, his increased rating claims were remanded in October 2014.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, personnel records, and VA medical records are in the file.  Records from the Social Security Administration (SSA) also have been associated with the claims file.  Private treatment records have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

For increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The RO provided the Veteran multiple VA examinations for his service-connected neck and back.  The examination reports, in total, are thorough and supported by the other evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The examination reports also discussed the impact of the disabilities on the Veteran's daily living.  The Board concludes the examination reports in this case are adequate upon which to rate the Veteran's disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).
Based on the December 2014 VA examinations and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Any disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran claims that he currently has an acquired psychiatric disorder that was caused by his service-connected low back disability.  As will be discussed in greater detail below, the Veteran is service-connected for PTSD, which has been attributed to incidents occurring in service.  However, there is potentially contradictory evidence as to whether the Veteran has any other psychiatric disorder, specifically depressive disorder, and, if so, whether such disability was caused by his service-connected low back disability.  For example, a July 2007 private treatment record included diagnoses of PTSD and Major Depression Disorder Recurrent.  The treatment provider did not provide a specific opinion as to the cause of these problems, but did include the Veteran's reports that he had symptoms of depression due to various in-service incidents.  Of note, an April 2007 VA medical examination diagnosed the Veteran with depressive disorder NOS (not otherwise specified).  During the course of the examination, the Veteran indicated that he had stopped working two years previously because of his back problems.  The examiner concluded that the depressive disorder NOS was "brought on by his physical impairments that prevent him from working and participating in his usual activities."

The Veteran was afforded a VA contract examination in March 2012.  At that time, the examiner concluded that the Veteran did not meet the DSM-IV criteria for PTSD, but did diagnose depressive disorder not otherwise specified and alcohol dependence in sustained full remission.  The examiner did not provide an opinion as to the etiology of the diagnosed depressive disorder.  A February 2015 VA examiner, by contrast concluded that the Veteran had a diagnosis of PTSD, but no other mental disorder.  

Thus, there are multiple diagnoses of some type of depressive disorder during the appellate time period and the sole opinion as to the nexus of such disorder is the April 2007 VA examination report, which attributed the depression to the service-connected low back disability.  As such, the Board concludes that the evidence is at least in relative equipoise as to whether at some point during the appellate time period the Veteran had a depressive disorder that was caused by his service-connected low back disability and, therefore, entitlement to service connection is warranted.  As the Veteran's depressive disorders and PTSD have been the psychiatric disorders diagnosed during the appellate time period for which service connection is available, the Board considers the above a full grant of the claim on appeal.

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him or her for times since filing his or her claim when his or her disability may have been more severe than at other times during the course of his or her appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's cervical and lumbosacral strains are each rated under DC 5237 for lumbosacral or cervical strain.  38 C.F.R. § 4.71a, DC 5237.  The Veteran alleges his cervical and lumbosacral spine disabilities are more severe than currently rated. 

Cervical Spine

Effective from September 26, 2003, disabilities of the cervical spine are to be rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, DCs 5235-5243.  The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate DC.  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  

Spine conditions can also be rated under the criteria for intervertebral disc syndrome, DC 5243.  DC 5243 provides a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for intervertebral disc syndrome where incapacitating episodes have a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 40 percent rating is warranted where incapacitating episodes have a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  "Incapacitating episodes" is defined in Note (1) as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) also allows the Veteran to be rated separately for musculoskeletal and neurological manifestations under appropriate DCs if it would result in a higher combined evaluation for the disability.

Prior to October 6, 2009

The Veteran was afforded a VA examination in April 2007.  The examiner noted review of the claims file.  The Veteran reported cervical and lumbar spine pain.  He denied radiating pain.  He could get flare-ups with strenuous activity.  He used no assistive devices.  He had injured his back and neck in an automobile accident in service.  The Veteran denied problems with activities of daily living.  Cervical spine range of motion testing showed forward flexion to 45 degrees, extension to 45 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 80 degrees.  There was pain onset at the endpoints of all ranges of motion.  There was no evidence of fatigue, weakness, or lack of endurance.  Limitation was secondary to pain and repetitive motion did not result in increased loss of motion.  There was objective evidence of painful motion, but not spasm, weakness, or tenderness.  There were no postural abnormalities or fixed deformity.  There also was no atrophy.  The diagnoses were cervical strain and lumbosacral strain.
In his initial SSA disability application, the Veteran indicated that his back and neck problems made prolonged standing and bending difficult.

Following a complete review of the evidence, the Board concludes that a rating greater than 10 percent is not warranted for the period prior to October 6, 2009.  The Veteran's combined range of motion of the cervical spine for this time period was 310 degrees, including 45 degrees of forward flexion.  A 20 percent rating requires forward flexion not greater than 30 degrees or combined range of motion of the cervical spine of no greater than 170 degrees.  Prior to October 6, 2009, the Veteran also did not have muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The Board also concludes that separate ratings for the service-connected neck disability are not warranted for the period prior to October 6, 2009.  The Board notes DC 5003 provides for ratings for degenerative disc disease or arthritis.  DC 5003 is used where there is evidence of arthritis and some limitation of motion, but not enough limitation of motion to be compensable under the appropriate DC.  As discussed above, the Veteran's disability rating under DC 5237 has been based on limitation of motion and a separate rating under DC 5003 would be for the same symptomatology.  As separate ratings may not be assigned for the same symptomatology, a separate 10 percent rating under DC 5003 for the Veteran's limitation of motion is not warranted in this case.  

Separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124a if supported by objective medical evidence.  In this regard, the Board notes that there are not complaints or evidence of neurological problems of the upper extremities prior to October 6, 2009.    

The Veteran's functional loss was considered, as the medical evidence shows that the Veteran has reported chronic neck pain.  38 C.F.R. §§ 4.40, 4.45.  However, the April 2007 VA examiner took limitation caused by pain into account in the range of motion findings.  Thus, the degree of additional limitation caused by pain is already contemplated in the disability ratings currently assigned.  There also was no evidence of further functional loss due to lack of endurance, fatigability, incoordination, or repetition.  Prior to October 6, 2009, there also was no evidence of impairment of motor skills, muscle function, or strength.  Consequently, the Board finds that a compensable rating based on functional loss for the period prior to October 6, 2009, is not warranted.

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  The Board finds no basis for assigning a rating greater than 10 percent for the Veteran's service-connected cervical strain for any period prior to October 6, 2009.  See Fenderson, 12 Vet. App. at 126.

From October 6, 2009

November 2009 statements from friends and family recounted the Veteran's ongoing complaints of back and neck pain and difficulty finding employment due to these issues.  There also were issues with daily activities, such as getting out of a car, sleeping, fishing, and playing basketball.

The Veteran was afforded a VA examination in December 2009.  The Veteran was noted to have incurred neck and back disabilities as a result of an in-service motor vehicle accident.  He reported decreased motion, stiffness, weakness, spasms, and pain.  The pain was severe and constant and radiated into the legs.  There were no incapacitating episodes due to the spine.  There was no abnormal spinal curvature or ankylosis.  There was no objective evidence of spasm, atrophy, guarding, tenderness, or weakness, but there was pain on motion.  The pain was insufficient to result in an abnormal gait or spinal contour.  Muscle strength was 5 out of 5 in the upper and lower extremities bilaterally.  Cervical spine range of motion testing showed flexion from 0 to 15 degrees, no extension, left and right lateral flexion from 0 to 10 degrees, and left and right lateral rotation from 0 to 30 degrees.  There was no objective evidence of pain following repetitive motion or additional limitations after three repetitions of range of motion.  The examiner concluded that there were no effects on usual daily activities.  The Veteran had lost of subjective pain on examination and indicated that he was out of work due to his back and neck.

In August 2010, the Veteran had free range of motion of the neck.  

The Veteran was afforded a VA examination in December 2014.  The examiner noted a diagnosis of cervical strain.  The Veteran reported worsening neck pain with intermittent flare-ups since 2009.  Currently, he experienced constant bilateral posterior and lateral neck pain, worse with neck motion and certain positions when lying down.  Medications and heat helped.  The pain radiated to the upper back and shoulders.  The Veteran reported flare-ups that impacted his neck in that he could not move or turn the neck.  He reported functional impairment in that he had to be careful how he moved his neck.  On examination, range of motion testing showed cervical forward flexion from 0 to 15 degrees, extension from 0 to 15 degrees, right and left lateral flexion from 0 to 10 degrees, and right and left lateral rotation from 0 to 5 degrees.  There was noted pain on motion that caused functional loss.  There was pain on palpation.  Following repetitive use testing there was no additional loss of function of range of motion.  Pain limited functional ability with repetitive use over a period of time to motion consistent with up to 10 degrees of forward flexion and extension, up to 5 degrees of right and left lateral flexion, and no right or left lateral rotation.  The Veteran reported pain flare-ups 2 to 3 times per day that were severe and lasted from 30 to 60 minutes.  During flare-ups, pain affected functional ability to limit range of motion to the same degree as listed above with repetitive use over time.  There were muscle spasms, localized tenderness, guarding that resulted in abnormal gait or abnormal spinal contour, specifically loss of cervical lordosis.  

On examination of the upper extremities, all muscle groups showed strength of 5 out of 5 and there was no muscle atrophy.  Reflexes in the bilateral triceps and brachioradialis were hypoactive.  That said, sensation was normal and the examiner concluded that there were no other signs or symptoms due to radiculopathy.  There was not ankylosis of the cervical spine.  The Veteran did not have intervertebral disc syndrome (IVDS) or neurologic abnormalities related to the cervical spine.  The Veteran constantly used a neck brace.  There were no associated scars.  The neck condition limited the Veteran's ability to work in that he could not lift or carry more than 5 pounds, was unable to perform overhead work, and limited ability to turn his neck.  

For the period from October 6, 2009, the Board finds that a rating greater than 30 percent is not warranted under DC 5237 for cervical strain.  In that regard, the only diagnostic criteria that provides for a rating greater than 30 percent, requires a medical finding of ankylosis of the cervical spine or that the cervical spine disability caused incapacitating episodes amounting to at least 4 weeks over a 12 month period.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

In this case, the medical evidence simply does not indicate the Veteran's cervical spine is ankylosed (frozen) or that his cervical spine disability causes incapacitating episodes amounting to at least 4 weeks per year.  The VA examination reports of record have universally concluded that the Veteran does not have intervertebral disc syndrome and that his cervical spine disability does not result in any incapacitating episodes.  There is no other indication or contention that a physician prescribed bed rest for a period totaling 4 weeks in any 12 month period during the appellate time period from October 6, 2009, as required by regulation to constitute "bed rest" in the meaning of the DC.  Thus, a higher rating under DC 5243 is not warranted.  As to ankylosis, the Veteran maintains the ability to move his cervical spine, albeit with some loss of motion.  His spine clearly is not ankylosed, which was specifically confirmed by all the above VA examination reports of record.

The Board also concludes that separate ratings are not warranted for the Veteran's cervical spine disability for the period from October 6, 2009.  Although the Veteran has reported radiating pain from the neck into the shoulders during the most recent VA examination, the examiner concluded that the Veteran did not have upper extremity radiculopathy symptoms or diagnoses as a result of the cervical spine disability (unlike the lower extremities, which will be discussed below).  As such, a rating under 38 C.F.R. § 4.124a for associated upper extremity neurological disability is not warranted.

The Veteran's functional loss was considered.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. 202.  As noted above, the Veteran's cervical spine problems cause difficulties with some activities of daily living and result in significant problems with occupational functioning.  That said, and as discussed above, the Veteran's neck pain does not result in incapacitating episodes sufficient to warrant an increased rating.  Moreover, the Court has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id, quoting 38 C.F.R. § 4.40.  The Board has considered the Veteran's reports of pain and stiffness and testimony that he has intermittent flare-ups.  While the Board does not doubt that the Veteran has occasional flare-ups, even so, it is not shown that such results in functional loss comparable to ankylosis of the cervical spine.  As noted above, the Veteran retains the ability to use his neck and while pain may significantly limit range of motion on occasion, this is not a permanent condition such that it could be equated to ankylosis of the entire cervical spine. 

In summary, for the reasons and bases set forth above, the Board concludes that an increased rating greater than 30 percent for cervical strain from October 6, 2009, is not warranted.  In reaching that decision, the Board has considered whether further staged ratings are warranted, but as the symptoms do not reach the level for an increased rating at any point from October 6, 2009, the Board concludes that further staged ratings are not for application.  See Fenderson, 12 Vet. App. at 119.

Lumbosacral Spine

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2015).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  

These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, id, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,455 (August 27, 2003) (Supplementary Information).

As with the cervical spine, lumbosacral spine conditions rated under DC 5243, for intervertebral disc syndrome, may be rated alternatively based on incapacitating episodes.  

Prior to October 6, 2009

VA treatment records include complaints of low back pain, but not actual treatment for the low back for several years after separation from service.

The Veteran was afforded a VA examination in April 2007.  The examiner noted review of the claims file.  The Veteran reported cervical and lumbar spine pain.  He denied radiating pain.  He could get flare-ups with strenuous activity.  He used no assistive devices.  He had injured his back and neck in an automobile accident in service.  The Veteran denied problems with activities of daily living.  Lumbar spine range of motion testing showed forward flexion to 45 degrees, extension to 10 degrees, bilateral lateral flexion to 15 degrees, and bilateral lateral rotation to 25 degrees.  There was pain onset at the endpoints of all ranges of motion.  There was no evidence of fatigue, weakness, or lack of endurance.  Limitation was secondary to pain and repetitive motion did not result in increased loss of motion.  There was objective evidence of painful motion, but not spasm, weakness, or tenderness.  There were no postural abnormalities or fixed deformity.  There also was no atrophy.  The diagnoses wee cervical strain and lumbosacral strain.

In his initial SSA disability application, the Veteran indicated that his back and neck problems made prolonged standing and bending difficult.  In September 2007, the Veteran reported that he enjoyed playing baseball and basketball and played 4 to 5 times per week.  On examination, there was a notation of chronic lower back pain, but no weakness, swelling, or joint stiffness.  Another September 2007 record noted 5 out of 5 strength bilaterally and normal range of motion of the back.

In April 2009, during treatment for an unrelated issue, the Veteran denied back pain.  

Under DC 5237, prior to October 6, 2009, the Veteran is not entitled to a rating greater than 20 percent.  The Veteran's limitation of motion does not warrant a rating greater than 20 percent because flexion was not limited to less than 30 degrees and there was not favorable ankylosis of the thoracolumbar spine.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  Prior to October 6, 2009, the Veteran retained movement in all directions of the lumbosacral spine.  Moreover, there was no evidence of atrophy on examination, indicating that the Veteran was able to use his back muscles and, in fact, did so.

Similarly, prior to October 6, 2009, the Veteran is not entitled to a greater rating under any other DC.  The Veteran was not diagnosed with intervertebral disc syndrome during this time period and, in any case, there is no evidence of incapacitating episodes requiring prescribed bed rest by a physician for a period of more than 2 weeks during any 12 month period.  The Veteran reported that he was unable to work due to back and neck problems, but there is no claim or evidence to suggest that any absences were based on prescribed bed rest by a physician.  Moreover, the Veteran does not claim that he was incapacitated for a 2 week period during this time frame.  As such, a higher rating under DC 5243 for the period prior to October 6, 2009, is not warranted. 

Arthritis of the spine may be rated under DC 5003, for degenerative, hypertrophic, or osteo-arthritis.  See 38 C.F.R. § 4.71a, DC 5003 (2015).  DC 5003 is used where there is evidence of arthritis and some limitation of motion, but not enough limitation of motion to be compensable under the appropriate DC.  As discussed above, the Veteran's disability rating under DC 5237 has been based in part on limitation of motion due to pain and a separate rating under DC 5003 would be for the same symptomatology.  As separate ratings may not be assigned for the same symptomatology, a separate 10 percent rating under DC 5003 for the Veteran's limitation of motion based on pain is not warranted in this case for the period on appeal.

Separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124a if supported by objective medical evidence.  In this regard, the Board notes that there are not complaints or evidence of neurological problems prior to October 6, 2009.  To the extent that such problems existed during this time period, an April 2015 rating decision granted entitlement to service connection for left and right lower extremity radiculopathy, assigning separate 20 percent ratings for each, effective December 4, 2014.  The Veteran has not expressed disagreement with the percentage rating assigned or the effective date.  The Board finds this significant because, as will be discussed in greater detail below, he filed a notice of disagreement with another issue addressed in the same rating decision.  As such, the Board concludes that the matter of left and right lower extremity radiculopathy is not currently before the Board.

As noted, Note 1 of the General Rating Formula for Diseases and Injuries of the Spine also provides for evaluating any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate DC.  In this case, the Veteran has consistently denied urinary or fecal incontinence or other bowel or bladder disability, as well as erectile dysfunction.  As such, a separate rating for such problems is not warranted.  

The Veteran's functional loss was considered for the period prior to October 6, 2009, as the medical evidence shows that she has consistently complained of pain in the low back.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes that the Court has held that "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  Instead, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance."  Id.  In this case, prior to October 6, 2009, there was no further decrease of range of motion on repetitive testing or increased pain or weakness.  Prior to October 6, 2009, there is no other objective evidence to support the assertion that pain had an effect on the normal working movements of the body such that a rating greater than 20 percent would be warranted.  Finally, the Veteran had no muscle atrophy and retained normal muscle strength.  As noted in 38 C.F.R. § 4.40, "A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like."  In this case, there is no evidence of any of these symptoms or problems during the appellate time period.  As the Veteran's thoracolumbar spine is not a "little used part" of his body, the absence of atrophy or other factors demonstrates that prior to October 6, 2009, the thoracolumbar spine was used regularly by the Veteran.  Consequently, the Board finds that a higher disability rating based on functional loss is not warranted for the period prior to October 6, 2009.

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  Accordingly, the preponderance of the evidence is against assignment of an increased disability rating greater than 20 percent under DC 5237 for the period prior to October 6, 2009, for the Veteran's service-connected low back disability.   For reasons discussed above, the Board finds that there is no competent evidence that the Veteran's service-connected low back disability increased in severity prior to October 6, 2009, sufficient to warrant a higher evaluation.  Therefore, further staged ratings are unnecessary.

From October 6, 2009

November 2009 statements from friends and family recounted the Veteran's ongoing complaints of back and neck pain and difficulty finding employment due to these issues.  There also were issues with daily activities, such as getting out of a car, sleeping, fishing, and playing basketball.

The Veteran was afforded a VA examination in December 2009.  The Veteran was noted to have incurred neck and back disabilities as a result of a 1994 in-service motor vehicle accident.  The Veteran denied incontinence issues, erectile dysfunction, numbness, weakness, and falls.  He reported decreased motion, stiffness, weakness, spasms, and pain.  The pain was severe and constant and radiated into the legs.  There were no incapacitating episodes due to the spine.  There was no abnormal spinal curvature or ankylosis.  There was no objective evidence of spasm, atrophy, guarding, tenderness, or weakness, but there was pain on motion.  The pain was insufficient to result in an abnormal gait or spinal contour.  Muscle strength was 5 out of 5 in the upper and lower extremities bilaterally.  Thoracolumbar range of motion testing showed flexion from 0 to 20 degrees, no extension, and bilateral lateral flexion and rotation from 0 to 10 degrees.  There was no objective evidence of pain on active range of motion or after repetitive motion.  There were no additional limitations after three repetitions of motion.  The examiner concluded that there were no effects on usual daily activities.  The Veteran had lost of subjective pain on examination and indicated that he was out of work due to his back and neck.
In August 2010, the Veteran had free range of motion of the back.

The Veteran was afforded a VA examination in December 2014.  The examiner noted diagnoses of lumbosacral strain and bilateral sciatica.  The Veteran reported worsening back pain since 2009.  Currently, he had constant bilateral thoracic and lumbar pain, worse with lifting, bending, and some sleeping positions.  The back problems improved with a heating pad and back brace.  He also had intermittent pain down the posterior legs to the mid-calf.  He continuously wore his back brace.  The Veteran reported pain flare-ups where he was forced to stabilize himself and not move.  He had functional loss in that he was unable to bend or perform heavy lifting, and his daughter helped him get on his pants and shoes.  On range of motion testing, forward flexion was from 0 to 20 degrees, extension from 0 to 5 degrees, right and left lateral flexion to 10 degrees, and right and left lateral rotation to 15 degrees.  There was obvious guarding and tenderness throughout the thoracolumbar spine.  The Veteran was unable to complete repetitive motion testing due to pain.  Pain limited range of motion over time, specifically limiting flexion to 15 degrees, extension to 0 degrees, right and left lateral flexion to 5 degrees, and right and left lateral rotation to 10 degrees.  The Veteran reported pain flare-ups 7 to 8 times per week that were severe and lasted 20 minutes.  Pain during flare-ups limited range of motion to the same extent as did repetitive motion over time.  There was muscle spasm, tenderness, and guarding that resulted in abnormal gait or abnormal spinal contour.  There also were disturbances of locomotion, interference with sitting, and interference with standing.  Lower extremity muscle strength was normal bilaterally, as were reflex and sensory examinations.  There were moderate bilateral radiculopathy symptoms, including mild sciatic nerve impairment.  There was not ankylosis of the entire spine or IVDS requiring bed rest.  The Veteran regularly used a cane.  The Veteran required assistance with removing his shoes and socks for the examination.  There were no associated scars.  The low back affected the Veteran's ability to work in that he had limitations on his ability to lift and carry, was unable to bend, could stand for less than 2 minutes, walk for fewer than 25 steps, and his turning was limited.  

For the period from October 6, 2009, The Board finds that a rating greater than 40 percent is not warranted.  In that regard, the only diagnostic criteria that provides for a rating greater than 40 percent, requires a medical finding of ankylosis of the spine or that the low back disability caused incapacitating episodes amounting to at least six weeks over a 12 month period.  

In this case, the medical evidence simply does not indicate the Veteran's lumbosacral spine is ankylosed (frozen) or that his low back disability causes incapacitating episodes amounting to at least six weeks per year.  The VA examination reports of record have universally concluded that the Veteran does not have intervertebral disc syndrome or that his low back disability results in any incapacitating episodes.  There is no other indication or contention that a physician prescribed bed rest for a period totaling 6 weeks in any 12 month period during the appellate time period from October 6, 2009, as required by regulation to constitute "bed rest" in the meaning of the DC.  Thus, a higher rating under DC 5243 is not warranted.  As to ankylosis, the Veteran maintains the ability to move his spine, albeit with some loss of motion.  His spine clearly is not ankylosed, which was specifically confirmed by all the above VA examination reports of record.

The Board also concludes that separate ratings are not warranted for the Veteran's low back disability.  As noted above, an April 2015 rating decision granted entitlement to service connection for left and right lower extremity radiculopathy, assigning separate 20 percent ratings for each, effective December 4, 2014.  The Veteran has not expressed disagreement with the percentage rating assigned or the effective date.  The Board finds this significant because, as will be discussed in greater detail below, he filed a notice of disagreement with another issue addressed in the same rating decision.  As such, the Board concludes that the matter of left and right lower extremity radiculopathy is not currently before the Board.

As noted, Note 1 of the General Rating Formula for Diseases and Injuries of the Spine also provides for evaluating any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate DC.  In addition, the Board will consider the applicability of a separate rating for erectile dysfunction.  In this case, as discussed above, the Veteran consistently has denied bowel, bladder, or erectile dysfunction problems related to his low back disability.  As such, a separate rating for erectile dysfunction or bowel or bladder impairment is not warranted.

The Veteran's functional loss was considered.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. 202.  As noted above, the Veteran's low back problems cause difficulties with some activities of daily living and result in significant problems with occupational functioning.  That said, and as discussed above, the Veteran's low back pain does not result in incapacitating episodes sufficient to warrant an increased rating.  Moreover, the Court has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id, quoting 38 C.F.R. § 4.40.  The Board has considered the Veteran's reports of pain and stiffness and testimony that he has intermittent flare-ups.  While the Board does not doubt that the Veteran has occasional flare-ups, even so, it is not shown that such results in functional loss comparable to ankylosis of the lumbosacral spine.  As noted above, the Veteran retains the ability to use his back and while pain may significantly limit range of motion on occasion, this is not a permanent condition such that it could be equated to ankylosis of the entire lumbosacral spine. 

In summary, for the reasons and bases set forth above, the Board concludes that an increased rating greater than 40 percent for lumbosacral strain from October 6, 2009, is not warranted.  In reaching that decision, the Board has considered whether further staged ratings are warranted, but as the symptoms do not reach the level for an increased rating at any point from October 6, 2009, the Board concludes that further staged ratings are not for application.  See Fenderson, 12 Vet. App. at 119.

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected neck and back disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's neck and back disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  
With respect to the Veteran's cervical spine, his primary complaint is pain, including on motion, with intermittent flare-ups and, from October 2009, radiating pain into the upper back and shoulders.  These problems affect both activities of daily living and occupational functioning, due to painful movement.  Such symptoms, however, are fully contemplated in the current ratings assigned for the cervical spine under DC 5237.  As to the lumbosacral spine, the Veteran primarily reports painful motion with intermittent flare-ups.  As discussed above, he also has radiating pain into the extremities for which he is separately service connected.  The pain in his back affects his daily and occupational functioning; however, such symptomatology is fully contemplated in his current ratings under DC 5237.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disabilities on appeal, and referral for consideration of an extraschedular evaluation is not warranted.

In addition to the foregoing, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for multiple disabilities in addition to those on appeal; however, he has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability, and with the exception of the ratings currently on appeal (both herein and those adjudicated in a separate decision, as noted above), has not indicated dissatisfaction with his otherwise assigned ratings.

Further, there is no medical evidence indicating that the disabilities on appeal combine or interact in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In addition, the Board has considered whether a claim of entitlement to special monthly compensation must be inferred based upon the evidence of record.  See Akles v. Derwinski, 1 Vet. App 118 (1991).  However, there is no reasonable likelihood of entitlement.  No loss of use of any extremity is shown or alleged, nor is there evidence that the Veteran is housebound as a result of his cervical and/or lumbosacral strain.  38 C.F.R. § 3.350 (2015).

Finally, the Board notes that if the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  In this case, however, entitlement to TDIU was granted by the RO in a March 2010 rating decision.  The Veteran has not expressed disagreement with the effective date assigned therein and, given that the issues of TDIU and increased rating can be adjudicated separately, the Board concludes that further consideration is not warranted herein.  


ORDER

Entitlement to service connection for depressive disorder (to include major depression and depression not otherwise specified) is granted.

Entitlement to an initial rating for cervical strain greater than 10 percent prior to October 6, 2009, and greater than 30 percent from October 6, 2009, is denied.

Entitlement to an initial rating for lumbosacral strain greater than 20 percent prior to October 6, 2009, and greater than 40 percent from October 6, 2009, is denied.

REMAND

The Board notes that in an April 2015 rating decision the Appeals Management Center granted entitlement to service connection for PTSD and assigned a 30 percent disability rating, effective August 3, 2006.  In July 2015, the Veteran submitted a Notice of Disagreement (NOD), claiming that his rating should be 50 to 70 percent.  As such, remand is required to afford the RO the opportunity to provide the Veteran with an SOC on the above issue.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case that addresses the Veteran's claim for entitlement to an initial rating greater than 30 percent for PTSD.  If, and only if, the Veteran perfects an appeal with respect to this issue, the AOJ should ensure that any indicated development is completed before the issue is certified for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


